Citation Nr: 1212083	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-17 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1966 to November 1978 and from June 1981 to January 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for the above-referenced claim.  

In January 2012, the Veteran submitted evidence in support of a previously denied claim for service connection for left knee arthritis.  In Written Brief Presentations dated in January 2012 and February 2010, the Veteran's accredited representative raised the issue of whether the claimed left knee disorder was related to the Veteran's service-connected posttraumatic stress disorder (PTSD).  Thus, the issue of whether new and material evidence has been submitted to reopen the claim for service connection for left knee arthritis has been raised by the evidence of record.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over [the issue, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's current low back disorder is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claim of service connection for a low back disorder.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154 (b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 11154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 523- 24 (1996).

In this case, the Veteran's service personnel records confirm his service in the United States Army and United States Navy, to include service in the Republic of Vietnam.  The claims file shows that he was awarded the Purple Heart, which is indicative of his combat service.  Given this, the presumption afforded the lay statements of combat Veterans under 38 U.S.C.A. § 1154 is applicable.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

Factual Background and Analysis

The Veteran essentially claims that he currently has a low back disorder that is related to his military service.  Generally, he asserts that he experienced low back symptomatology while on active duty and that he continued to experience these symptoms following his separation.  Having reviewed the evidence of record, the Board finds that the evidence is at least in relative equipoise regarding whether the claimed disorder is related to the Veteran's military service.  Accordingly, the claim is granted.

The Veteran's service treatment records have been reviewed and reflect treatment for low back symptomatology.  The first report of low back pain is documented in a December 1975 service treatment record, at which time the Veteran reported hearing a "snap" in his back after standing erect from a bending position.  He was diagnosed with an acute low back strain.  A June 1982 service treatment record documents his report of low back pain following a twisting injury and a fall; he underwent a physical assessment and was diagnosed with an acute back strain.  He continued to report experiencing low back pain in January 1984, at which time he essentially reported having low back symptomatology since 1978.  He was diagnosed with recurrent low back pain in March 1985, at which time he requested a physical profile.  On an August 1987 report of medical history, the Veteran reported having recurrent back pain.  The examiner made a notation of "arthritis of the back."  An associated radiological examination revealed no abnormalities; however, it is unclear whether this examination specifically addressed the Veteran's reported low back symptomatology.  In March 1990, the Veteran reported having a history of a back injury during his service in Vietnam.  Service treatment records dated from March 1991 to September 1991 document his additional reports of low back pain, which was assessed as chronic.  On the November 1991 separation report of medical history, he again reported having recurrent back pain.  The associated November 1991 separation report of medical examination shows that the clinical examination of the spine was essentially normal.  There is no indication that the Veteran underwent a radiological examination of his spine in conjunction with the November 1991 examination.

Post-military private medical records show that the Veteran underwent treatment for low back pain.  An April 2001 private treatment record documents his report of low back pain and a previous low back injury during his military service.  A June 2002 private radiology examination revealed mild degenerative changes of the thoracic spine.

In January 2006, the Veteran underwent a VA examination to assess his claimed low back disorder.  The VA examiner indicated that the claims file was reviewed in the examination report.  The Veteran reported that his low back symptomatology began during his military service, approximately in 1976.   He could not recall any specific injury attributable to his condition.  The examiner noted that the Veteran was treated for low back pain and low back strains on multiple occasions during his military service.  He also noted that the service treatment records included a reference to "arthritis of the back."  However, he essentially highlighted that there were no X-rays included in these records or noted in the chart; additionally, the Veteran was not specifically diagnosed with arthritis.  Following a clinical examination, the Veteran was diagnosed with degenerative disc disease and degenerative joint disease of the lumbar spine.  The examiner again noted that the Veteran was treated several times for low back pain while on active duty, but that he was not diagnosed with arthritis or degenerative disc disease during his military service.  He stated that the changes in the Veteran's back could be related to his advancing age.  However, he concluded that it would be mere speculation to indicate that the degenerative disc disease of the Veteran's lumbar spine occurred while he was in the military.

Subsequent private medical records show continued treatment for the Veteran's low back disorder.  

After a careful review of the record, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's lumbar spine degenerative disc disease and degenerative joint disease constitutes a chronic disease which began in service and continued to be symptomatic following his separation from active duty.  Thus, service connection for a low back disorder is warranted.

The Veteran essentially contends that his low back symptomatology began during his military service and continued following his separation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the Veteran is competent to report his observations as to the nature and onset of his low back symptomatology and his active duty experiences.  The Board finds his statements in this instance to be credible, as his service treatment records confirm that he was treated for low back symptomatology on multiple occasions while on active duty.  Moreover, given the Veteran's award of the Purple Heart, the Board finds the Veteran's statements as to his in-service combat-related trauma to be consistent with the circumstances, conditions, and hardships of his service in Vietnam.  The provisions of 38 U.S.C.A. § 1154(b) are therefore for application.  Accordingly, the Board finds that the lay statements of the Veteran describing the in-service onset and treatment for low back symptomatology to be credible and supported by later diagnoses.  Id.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give due consideration to both pertinent medical and lay evidence in evaluating a claim to disability benefits.  See Davidson, 581 F.3d at 1316.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

As the record shows a current low back disorder, and there is competent and credible lay evidence of low back pain during service, the determinative issue is whether these are related.  Here, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's low back is related to his military service.   In this regard, the Board notes that the January 2006 VA examiner essentially determined that he was unable to render an opinion regarding whether the Veteran's low back disorder was related to his military service without resorting to mere speculation.  In so doing, the examiner relied on the absence of a definitive arthritis or degenerative disc disease diagnosis during the Veteran's military service.  The VA examiner, however, failed to consider the Veteran's competent and credible reports of a continuity of low back symptomatology in reaching his determination.  Given this, the January 2006 VA examiner's conclusion is not more probative than the other evidence of record.

Based on the medical and lay evidence of record, the Board is of the opinion that the point of equipoise has been reached in this matter.  Thus, even though the medical evidence is negative for a definitive opinion relating the claimed disorder to the Veteran's military service, the Veteran's competent and credible report as to the onset of his disorder and the diagnosis of degenerative disc and joint disease of the lumbar spine, leads the Board to conclude that the evidence is at the very least in equipoise as to whether his low back disorder had its onset during service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for a low back disorder is warranted.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).


ORDER

Service connection for a low back disorder is granted, subject to laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


